Citation Nr: 0316375	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of aortic stenosis with ascending aortic aneurism, 
valve replacement, and permanent pacemaker, currently rated 
as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from January 1973 
to January 1977 and from December 1981 to May 1997.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), and it was remanded in April 2001 for 
additional development.  

In a November 2002 rating decision, the RO denied service 
connection for hypertension as secondary to the appellant's 
service-connected heart disorder.  Coincident with that 
rating decision, the RO issued the appellant a supplemental 
statement of the case that included explanation as to the 
denial of secondary service connection for hypertension, and 
he was informed that he was required to timely file a 
substantive appeal as to any issue that had not been included 
in the previous substantive appeal.  Because the appellant 
has not yet submitted a substantive appeal with regard to the 
issue of entitlement to service connection for hypertension 
since receiving the November 2002 supplemental statement of 
the case, that issue has not been perfected for appellate 
consideration and is, therefore, not before the Board at this 
time.  

Pursuant to the Board's April 2001 Remand, the appellant 
underwent VA cardiology examinations in July 2002 (Biloxi VA 
Medical Center) and August 2002 (Jackson VA Medical Center).  
The physician at the July 2002 examination opined that the 
appellant's clinical symptomatology equated to a METS of 2.  
The physician at the August 2002 examination indicated that 
the appellant's METS was 6.3, and stated that a chest X-ray, 
EKG, echocardiogram, stress test, and laboratory results were 
attached to the report and had been reviewed.  The Board 
notes that the August 2002 examination report did not include 
any attachments.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Contact the physician who performed 
the August 2002 cardiology examination at 
the Jackson VA Medical Center and request 
the chest X-ray, EKG, stress test, 
echocardiogram, and laboratory results 
that were noted to have been were 
attached to the August 2002 examination 
report.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

3.  Because the appellant's service-
connected heart disorder includes 
residuals of a heart valve replacement 
and residuals of a permanent cardiac 
pacemaker, the RO should consider whether 
the pacemaker warrants a rating under 
Diagnostic Code 7018, separate from the 
heart valve replacement, which is rated 
under Diagnostic Code 7016.  If any 
benefit sought on appeal is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


